Citation Nr: 1625403	
Decision Date: 06/23/16    Archive Date: 07/11/16

DOCKET NO.  08-37 502	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for a neurological back disability.


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

A. Hampton, Associate Counsel







INTRODUCTION

The Veteran served on active duty from July 1968 to September 1969.  This matter comes before the Board of Veterans' Appeals (Board) on appeal of a July 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  Jurisdiction over the Veteran's claim was subsequently transferred to the RO in Winston-Salem, North Carolina.

This case was previously remanded by the Board for additional development in February 2012, July 2014, and September 2015.  The case is now again before the Board for further appellate action.

The record before the Board consists of electronic records within Virtual VA and the Veterans Benefits Management System.


FINDING OF FACT

A neurological back disability has not been present at any time during the pendency of the Veteran's claim.


CONCLUSION OF LAW

The criteria for service connection for a neurological back disability have not been met.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2015), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  

They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) (West 2014), requires that notice to a claimant pursuant to the VCAA be provided 'at the time' or 'immediately after' VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Veteran was provided all required notice in an October 2006 letter, prior to the initial adjudication of the claim in July 2007.

The Board notes that all of the Veteran's pertinent service treatment records (STRs) and post-service VA and private treatment records have been obtained, to the extent they have been identified by the Veteran.  The Veteran has also been afforded appropriate VA examinations relating to his claim.  In addition, the Veteran was afforded the opportunity to attend a hearing before the Board, but declined.  

Neither the Veteran nor his representative have identified any additional evidence that could be obtained to substantiate his claim.  The Board is also unaware of any such evidence.  Therefore, the Board is satisfied that VA has fulfilled its duty to assist the Veteran in the development of the facts pertinent to this claim.

Accordingly, the Board will address the merits of the claim.

Legal Criteria

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2015).  

Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2015).

"Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability . . . .  In the absence of proof of a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The Court has held that the requirement for service connection that a current disability be present is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim even though the disability resolves prior to the Secretary's adjudication of the claim.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2015); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Background and Analysis

The Board has reviewed all of the evidence of record, with an emphasis on the evidence relevant to the Veteran's claim.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the Veteran's claim.

The Veteran claims entitlement to service connection for a neurological back disability, to include as due to in-service Agent Orange exposure.

The Veteran was afforded a VA respiratory examination in February 2007, in part to address whether any present back neuropathy was related to service-connected residuals of a right chest shrapnel wound.  The examiner noted that the Veteran had minimally decreased sensation of his right lower back in a circular area measuring approximately 14 centimeters in diameter, but opined that it was less likely than not that the area of decreased sensation was in any way related to the Veteran's right chest injury.

The Veteran was subsequently diagnosed with Parkinson's disease and was service-connected for Parkinson's disease in August 2011.

In its February 2012 remand, the Board noted both that the nature of the Veteran's back condition remained unclear, and that his theory of a relationship between his neurologic complaints and in-service exposure to Agent Orange had not been addressed.  As such, the Board instructed the RO to afford the Veteran an additional VA examination.

An additional examination was provided in March 2012, but the examiner did not address the nature or etiology of the Veteran's claimed neurological back condition.  As such, the Board again remanded the Veteran's claim for an additional VA examination.

The Veteran was afforded an additional VA examination in October 2014.  The examiner noted diagnoses of sensory peripheral neuropathy and polyneuropathy in the Veteran's bilateral lower extremities.  In a December 2014 addendum, the examiner stated that there was no neuropathy in the back area, and that neuropathy had only been diagnosed in the facial area and bilateral lower extremities.

In its September 2015 remand, the Board noted that the Veteran had been service-connected for Parkinson's disease as well as neuropathies involving his face and lower extremities.  The Board noted the February 2007 examiner's finding of a circular area of minimally decreased sensation in the right lower back, and noted that in February 2007, the Veteran's Parkinson's disease had not yet been diagnosed or service connected.  As such, the Board noted that there had been no opinion obtained regarding any connection between the area of decreased sensation in the Veteran's back and his Parkinson's disease.  The Board also stated that the December 2014 addendum VA opinion found no neurological abnormality in the Veteran's back.  However, the Board noted that the December 2014 examiner had not addressed the February 2007 examiner's findings or opined as to whether those findings might have been a pre-diagnosis manifestation of the Veteran's Parkinson's disease.  As such, the Board instructed the RO to obtain an additional VA addendum opinion.

After the December 2014 examiner determined that a face-to-face examination was required to comply with the Board's remand, the Veteran was afforded an additional VA neurological examination in December 2015.  A separate examiner first stated his intent to reconcile the conflicting medical evidence of record, particularly the February 2007 and October 2014 VA examination reports.  The examiner stated that he had performed a neurologic examination of the Veteran's entire posterior thorax.  He noted that the Veteran had sensation to light touch and deep touch with intact hot/cold discrimination at all levels between the 3rd cervical vertebrae and the sacrum, and laterally to both midaxillary lines.  The examiner stated that such findings were consistent with the absence of any neuropathy of the posterior thorax.  The examiner noted that the Veteran had endorsed past episodes of "migratory" parasthesias and numbness, particularly of his extremities and thorax.  He stated that these reported symptoms of peripheral neuropathy, including in February 2007, were likely an early representation of his Parkinson's disease, since it was common medical knowledge that migratory areas of dysesthesias (i.e. pain, numbness, pins and needles/parasthesias) were potential symptoms of Parkinson's disease.  However, the examiner stated that the examination showed no neurologic abnormality, and therefore the Veteran did not have any disability relating to a neuropathy of his posterior thorax.  The examiner then declined to state opinions as to any connection between neuropathy of the back and the Veteran's military service or Parkinson's disease, since no neuropathy of the back had been found.

At this juncture, the Board notes that outpatient treatment notes from the Fayetteville VA Medical Center (VAMC) include magnetic resonance imaging (MRI) findings of disc bulging of the lumbar spine in August 2005, as well as a December 2005 note documenting the Veteran's report of an auto accident in September 2005 resulting in cervical whiplash and back injuries, and December 2005 X-ray results showing degenerative disc disease of the lumbar spine.  Upon a thorough review of all VA and private treatment notes of record, although there are consistent reports of back pain and discomfort, there has never been any formal diagnosis of a neurological condition related to the Veteran's back.
 
Upon a careful review of the foregoing, the Board has determined that a preponderance of the evidence weighs against the Veteran's claim.  In this regard, the Board notes that the above-noted February 2007 finding of a small area of minimally decreased sensation in the right lower back was made pursuant to a VA respiratory examination.  It is unclear what testing, if any, was performed to support the examiner's finding, and it does not appear that any neurologic testing was performed.  Conversely, the December 2014 and December 2015 findings that the Veteran had no neurological back condition were made following thorough neurological VA examinations.  Although the December 2015 examiner stated that the Veteran's reports of symptoms of peripheral neuropathy in February 2007 may have been early manifestations of his service-connected Parkinson's disease, this statement pertained to all reported peripheral neuropathy reported, including that of the face and bilateral lower extremities, and the examiner proceeded to state that the Veteran had no disability relating to a neuropathy of his posterior thorax.

Accordingly, the Board finds that a preponderance of the evidence indicates that the Veteran has not had any diagnosed neurological back condition during the pendency of his claim.  In reaching this conclusion, the Board has duly considered the benefit-of-the-doubt doctrine, but has determined that the doctrine is inapplicable because a preponderance of the evidence weighs against the Veteran's claim.  As such, the claim must be denied.  See Brammer v. Derwinski, 3 Vet. App. at 225.


ORDER

Entitlement to service connection for neurological back disability is denied.


____________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


